DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/29/2021 amended claims 1, 2, 7, 8, and 11.  Claims 1-11 and 14-20 are pending and rejected.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ito (US 20030011315 A1).
Regarding claim 1, Ito teaches an optical body (10) comprising: a base material (1) and a concave-convex structure (2) formed on one surface of the base material (1) and  in which a plurality of convexities (2t) and concavities (2b) are arrayed on an average cycle less than or equal to visible light wavelengths ([0009], [0012], [0029], [0032], [0036], [0062], [0066], [0073]), wherein the convexities (2t) and the concavities (2b) are arranged periodically on one surface of the base material (1; [0014]), and the convexities (2t) and the concavities (2b) having an asymmetric shape (Fig. 5(C)) with respect to a direction that is different from any track direction of the convexities and the concavities (Fig. 5(C) and 6(A)-(C); [0078]-[0083])
Regarding claim 7, Ito further teaches a perpendicular cross-sectional shape of the convexities (2t) and the concavities (2b) has an asymmetric shape with respect to the direction that is different from the any track direction of the convexities and the concavities (Fig. 6(B) and 6(C); [0078]-[0083])
Regarding claim 8, Ito further teaches a position of an apex of the perpendicular cross-sectional shape of the convexities (2t) and the concavities (2b) is displaced in the any track direction of the convexities (2t) and the concavities (2b) with respect to a center point of the track direction (Fig. 5(C)).  

Regarding claim 10, Ito further teaches the displacement ratio is 0.03 or greater, and 0.5 or less (Fig. 5(C) shows displacement ratio being .5).  
Regarding claim 11, Ito further teaches an array pitch of the convexities (2t) and the concavities (2b) in the direction that is different from the any track direction of the convexities and the concavities is different from an array pitch of the concave-convex structure (2) in another plane direction (Fig. 6(A)-(C); [0078]-[0083]).  
Regarding claim 14, Ito further teaches the convexities (2t) and the concavities (2b) include a cured curing resin ([0177], [0227]).  
Regarding claim 15, Ito further teaches adjacent convexities (2t) and the concavities (2b) abut each other (Fig. 1-12).  
Regarding claim 16, Ito further teaches a master, on a surface of which is formed an inverse shape of the concave-convex structure (2) according to claim 1 ([0093], [0149], [0150], [0177], [0227]).  
Regarding claim 17, Ito further teaches the master is plate-like, hollow round cylindrical, or round columnar ([0093]).  
Regarding claim 18, Ito further teaches a method for manufacturing an optical body (10), comprising: forming the concave-convex structure (2) on a base material (1) by using the master according to claim 16 as a transfer mold ([0149], [0150], [0177], [0227]).  

Regarding claim 20, Ito further teaches a spectral reflectance of the optical body with respect to wavelengths from 400 nm to 650 nm is from 0.1 % to 0.45% ([0081]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20030011315 A1) in view of Stewart (US 20130182328 A1).
Regarding claim 2, Ito teaches the sectional shape in an XY-plane (plan-view) being polygonal ([0078]) but Ito does not teach the base having a shape such that wherein a plan-view shape of the convexities (2t) and the concavities (2b) has an asymmetric shape with respect to the direction that is different from the any track direction of the convexities and the concavities (Fig. 5(C), 6(A)-(C); [0078]-[0083]).
Stewart teaches the sectional shape in an XY-plane (plan-view) being regular or irregular polygons such as triangles, squares, pentagons, hexagons, heptagons, octagons ([0056]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ito with Stewart; because it is suggested by Ito ([0078]).
Regarding claim 3, the combination of Ito and Stewart consequently results in a case of dividing the plan-view shape of the convexities (2t) or the concavities (2b) into two regions by a line that bisects a quadrilateral circumscribing the convexities (2t) or the concavities (2b) along an array direction of the convexities (2t) or the concavities (2b), each of the two regions has a different area ([0056]).  
	Regarding claim 4, the combination of Ito and Stewart consequently results in an area ratio obtained by dividing the area of the smaller of the two regions by the area of the larger region is less than 1.  There exists an infinite variation of the quadrilateral circumscribing the structure along an array direction of the structures such that the ratio of the small region to the large region can be arbitrarily any number less than 1.  Even though, neither Ito nor Stewart teaches the ratio is 0.97 or less, a person of ordinary skills in the art at the time of the invention that .97 or less is substantially similar to lens than 1.  In other words, “.97 or less” is greater than 
	Regarding claims 5 and 6, similar to claim 4, the ratio of 0.95 or less (and 0.33 or greater) is obvious to a person of ordinary skills of the art at the time of the invention.

Response to Arguments
Applicant's arguments with respect to all claims have been fully considered but are found not persuasive; hence the rejection/s of claims 1-11 and 14-19 are maintained. 
Regarding claim 1, applicant/s argue, 
Claim 1 recites an optical body comprising a base material and a concave-convex structure formed on one surface of the base material and in which a plurality of convexities and concavities are arrayed on an average cycle less than or equal to visible light wavelengths. The convexities and the concavities are arranged periodically on one surface of the base material, and the convexities and the concavities have an asymmetric shape with respect to a direction that is different from any track direction of the convexities and the concavities. 
As noted in Paragraph No. [0028] of the present specification, certain embodiments of the presently claimed invention provide for high anti-reflection characteristics to be realized, without greatly overlapping the structures with each other. Accordingly, the transferability of the concave-convex structure of the master is high, thereby also facilitating fabrication of the optical body. Id. This is further discussed with respect to certain embodiments in Paragraph No. [0044] of the 
Applicant notes that in Paragraph No. [0076] and Figure 5(C) of Ito, there is described a "triangular shape." However the triangular shape of Ito is clearly different from the shapes of the convexities 13 of certain embodiments of the presently claimed invention. 
The position set forth in the Office Action is that Ito discloses that the sectional shape of its projections in the XY-plane "may be any suitable shape." See page 8 of the Office Action, citing Paragraph No. [0078] of Ito. The Office Action then sets forth the position that "[g]iven the section shape in an XY-plane as disclosed above and the vertical sectional shape as disclosed in Fig. 5(C) and arrangement shown in 6(A)-(C), there is an infinite number of directions other than a track direction where the convexities (2t) and the concavities (2b) have an asymmetric shape." Id.
Applicant respectfully submits that it appears that certain aspects of the present claims have not been fully understood, and submits that as discussed below, Ito does not disclose or suggest the presently claimed invention. 
 1) Ito does not disclose or suggest the presently claimed shapes of the convexities and concavities 
Applicant respectfully submits that Ito does not disclose or suggest convexities and the concavities that have an asymmetric shape with respect to a direction that is 
Accordingly, Applicant respectfully submits that Ito does not disclose or suggest the subject matter of claim 1. 
(2) Ito does not disclose or suggest the subject matter of claim 7 
Claim 7 is reproduced below. 
7. The optical body according to claim 1, wherein a perpendicular cross-sectional shape of the convexities and the concavities has an asymmetric shape with respect to the direction that is different from the any track direction of the convexities and the concavities. 
Claim 7 relates to a perpendicular cross section in the direction that is different from the any track direction.  For example, is no embodiment in Ito in which there exists asymmetry not only along (1) a plane different from the any track plane, but also asymmetry in (2) a plane perpendicular to that plane.
Applicant therefore respectfully submits that Ito does not disclose or suggest the subject matter of claim 7. 
(3) Ito does not disclose or suggest the subject matter of claim 8 
Claim 8 is reproduced below. 
8. The optical body according to claim 7, wherein a position of an apex of the perpendicular cross- sectional shape of the convexities and the 
Similar to Applicant's comments above with respect to claim 7, there is nothing in Ito relating to the apex of a perpendicular cross-sectional shape in the track direction combined with the asymmetry recited in claim 7. 
Accordingly, Applicant respectfully submits that Ito does not disclose or suggest the subject matter of claim 8. 
Claims 9-11 and 14-20 ultimately depend from claim 1 and are therefore patentable for at least the same reasons discussed above with respect to claim 1, in addition to reasons resulting from the additional elements recited in those claims. 
In view of the above, Applicant respectfully submits that the presently claimed invention is not anticipated by Ito. Applicant therefore respectfully requests the reconsideration and withdrawal of this rejection. 
In reply to the rejection of claims 2-6 under 35 U.S.C. §103 as allegedly being unpatentable over Ito in view of Stewart, Applicant respectfully requests reconsideration. 
Applicant respectfully traverses, and notes that claims 2-6 depend from claim 1. Stewart does not remedy the deficiencies in Ito noted above, and thus Applicant respectfully submits that claims 2-6 are not rendered obvious by the cited references for at least those reasons noted above with respect to claim 1. 
Applicant therefore respectfully requests the reconsideration and withdrawal of this rejection.  (Remarks; p. 7-11).
convexities 13 as described in [0028], [0044] and Fig. 1, 3-5) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Claim 1 recites “the convexities and the concavities having an asymmetric shape with respect to a direction that is different from any track direction of the convexities and the concavities.”  According to the specification, a track direction is the direction of arrow B, which is the direction of symmetry of the shape of the convexities and concavities.
	Ito teaches the projections 21 “has the shape of an oblique cone when its horizontal sectional shape is an ellipse and its vertical sectional shape is triangle;” ([0078]) while Fig. 5(C) shows the vertical cross section shapes of oblique triangles.  The symmetry of the shape of a projection 21, as oblique cone shape, only exists in one the direction containing the tip 2t of the projection 21 on the horizontal plane, i.e., the track direction; hence it is asymmetrical in all other directions containing the tip 2t.  There at least one direction containing the tip 2t that is different from any track direction where asymmetry of the shape the convexities and the concavities 21 exists.  Ito unambiguously teaches “the convexities and the concavities having an asymmetric shape with respect to a direction that is different from any track direction of the convexities and the concavities.”  Similarly, claims 7 and 8 are taught by Ito.  The perpendicular cross-section shape of the convexities and concavities 21 of Ito, as oblique cone shape, is symmetrical only in the direction perpendicular to the track direction; hence the perpendicular cross-section shape of the convexities and concavities 21 is asymmetrical in all directions other 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882